



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Coutts, 2019 ONCA 885

DATE: 20191107

DOCKET: C66828

Lauwers, van Rensburg and
    Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Coutts

Appellant

Philip Norton, for the appellant

Luke Schwalm, for the respondent

Heard: November 4, 2019

On appeal
    from the sentence imposed on March 6, 2019 by Justice Andrew J. Goodman of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appeal has been abandoned and is dismissed.


